Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Terminal Disclaimer
The terminal disclaimer filed on 9/2/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent Nos. 10,282,694 and 11,218,787 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/2/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
IN THE CLAIMS:
Claim 11, line 3: “surface.” has been changed to --surface,--.

Reasons for Allowance
Claim 1-20 allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
In regard to claim 1, the prior art of record alone or in combination fails to teach or suggest the combination of the limitations of claim 1 because:
The closest prior art of record, Takahashi (JPS5978787), teaches an apparatus comprising:
a mounting surface (3) comprising a flange (Fig. 5: (6a and 6) and/or (7a and 7));
wherein the flange includes a first portion (Fig. 2: 1 is positioned in the portion between 6 and 3 and/or between 7 and 3) for positioning a frame of an audio component (the shape of 1 in Fig. 2 indicates that it is a speaker with a frame) therein (Fig. 2: 1 is positioned in the portion between 6 and 3 and/or between 7 and 3) under a retaining rim ( and/or 7) of the flange (see Figs. 2, 1, , and 5) comprising a second portion (6 and/or 7) of the flange with a smaller inner diameter (Fig. 1/5: curved edge of 6 forms an inner diameter with the curved edge of 7) than the first portion of the flange (Fig. 1: inner diameter represented by the curved edges of 6 and 7 is smaller than distance between 6a and 7a);

wherein, when the frame is positioned in the first portion of the flange, a clip (9 and 29) positioned in the first portion of the flange (Figs. 2/6: 9/29 is positioned in the portion between 6 and 3 and/or between 7 and 3) between the frame (of 1) and the retaining rim (6 and/or 7) of the flange retains the audio component within the flange (see Figs. 2, 1, 6, and 5); and
wherein manipulating the shape of the clip allows the clip to fit through the retaining rim and into the first portion of the flange (see Figs. 1, 3, 5, and 8; 9/29 is bendable in order for the diameter represented by 9b/29b and 9c/29c to become smaller than the diameter represented by 6 and 7 so that 9 can be placed under 6 and 7).
Takahashi fails to teach wherein the flange is substantially cylindrical.
Additionally, the prior art of record does not make obvious the combination of the above limitations that Takahashi fails to teach in combination with the rest of the limitations of the claim.
Claim 11 has similar allowable features as claim 1.
Claim 2-10, 12-20 is/are dependent upon allowed base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Halsall et al. (US 2004/025829 A1) discloses a clip 18 to hold a speaker 10 using a flange 12.
Inkman et al. (US 4852178) discloses a ring 14 to hold a speaker 11 using a flange 13.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK FISCHER whose telephone number is (571)270-3549.  The examiner can normally be reached on Mon-Fri 12-6, 8-10pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK FISCHER/Primary Examiner, Art Unit 2687